57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William SALES, Appellant,v.City of CONWAY, Arkansas; Conway Police Department;  RickFason, Narcotic Officer, Conway Police Department;  JoeyLasley, Jr., Narcotic Officer, Conway Police Department;Kelly Skelton Wood, Conway, Arkansas; Tim Million, Conway,Arkansas; John Does, 1-2, Mayor and Chief of Police ofConway, Arkansas, Appellees.
No. 94-3889
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1995Filed:  June 19, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
William Sales appeals the district court's1 dismissal of his complaint for failure to state a claim under 42 U.S.C. Sec. 1983.  We affirm.


2
Sales was convicted of delivery of a controlled substance.  He filed this action alleging that he was "sentence[d] to 20 years [imprisonment] with evidence that was illegal[ly] seize[d] by a[n] unauthorize[d] state agent."  He also alleged that the officer who obtained a warrant for his arrest swore to an investigative report without personal knowledge of its contents.  The district dismissed the action with prejudice on the basis of Heck v. Humphrey, 114 S. Ct. 2364 (1994).  Sales appeals.


3
We find it unnecessary to determine the application of Heck to this situation, as Sales's allegations do not implicate any right secured by the Constitution or federal law, as required by section 1983.  See Abbott v. City of Crocker, 30 F.3d 994, 997-98 (8th Cir. 1994);  Fed.  R. Crim.  P. 41(c)(1) (probable cause may be based upon hearsay evidence);  cf.  United States v. Johnson, 12 F.3d 827, 834-35 (8th Cir.)  (in direct criminal appeal, claim that officer lacked authority to obtain and execute search warrant in another county not violation of federal law), cert. denied, 114 S. Ct. 1860 (1994).  Thus, dismissal with prejudice for failure to state a claim was appropriate.


4
Sales's motion to strike appellees' brief as untimely is denied.


5
Accordingly, we affirm.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)